           Case 5:20-cv-06128-EJD Document 123 Filed 07/19/21 Page 1 of 5



      MARK D. SELWYN (CA SBN 244180)                       DANIEL T. SHVODIAN (CA SBN 184576)
 1
      mark.selwyn@wilmerhale.com                           DShvodian@perkinscoie.com
 2    WILMER CUTLER PICKERING                              PERKINS COIE LLP
         HALE AND DORR LLP                                 3150 Porter Drive
 3    2600 El Camino Real, Suite 400                       Palo Alto, CA 94304
      Palo Alto, California 94306                          Telephone: (650) 838-4300
 4    Telephone: (650) 858-6000                            Facsimile: (650) 737-5461
      Facsimile: (650) 858-6100
 5
                                                           Attorney for Plaintiff Google LLC
 6    CATHERINE M.A. CARROLL (pro hac vice)
      catherine.carroll@wilmerhale.com                     JOHN B. SGANGA (CA SBN 116211)
 7    WILMER CUTLER PICKERING                              John.Sganga@knobbe.com
         HALE AND DORR LLP                                 KNOBBE MARTENS OLSON & BEAR
 8    1875 Pennsylvania Avenue NW                             LLP
      Washington, DC 20006                                 2040 Main Street, 14th Floor
 9
      Telephone: (202) 663-6000                            Irvine, CA 92614
10    Facsimile: (202) 663-6363                            Telephone: (949) 760-0404
                                                           Facsimile: (949) 760-9502
11    Attorneys for Plaintiffs Apple Inc., Cisco
      Systems, Inc., and Intel Corporation                 Attorney for Plaintiffs Edwards Lifesciences
12                                                         Corporation and Edwards Lifesciences LLC
13
                                                           A complete list of parties and counsel
14                                                         appears on the signature page per Local Rule
                                                           3-4(a)(1)
15
                                    UNITED STATES DISTRICT COURT
16
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
17
                                            SAN JOSE DIVISION
18
                                                             Case No. 20-cv-6128-EJD
19    APPLE INC., CISCO SYSTEMS, INC.,
      GOOGLE LLC, INTEL CORPORATION,                         PLAINTIFFS’ RESPONSE TO
20    EDWARDS LIFESCIENCES                                   DEFENDANT’S NOTICE OF
      CORPORATION, and EDWARDS
21    LIFESCIENCES LLC,                                      SUPPLEMENTAL AUTHORITY

22                           Plaintiffs,                     Date: Under Submission

23           v.                                              Judge: Hon. Edward J. Davila

24    ANDREI IANCU, in his official capacity as
      Under Secretary of Commerce for Intellectual
25    Property and Director, United States Patent and
      Trademark Office,
26
                             Defendant.
27

28


     No. 20-cv-6128-EJD                            Plaintiffs’ Response to Defendant’s Notice of Supplemental Authority
           Case 5:20-cv-06128-EJD Document 123 Filed 07/19/21 Page 2 of 5



 1           After this Court denied the motions of US Inventor and others to intervene and for a

 2   preliminary injunction in this case, ECF No. 101 (Feb. 5, 2021), they filed a complaint in the U.S.

 3   District Court for the Eastern District of Texas asserting the same claims and seeking the same relief

 4   they had sought to pursue here: that the Patent and Trademark Office (“PTO”) was required to

 5   conduct a notice-and-comment rulemaking to adopt a regulation setting forth comprehensive

 6   standards for showing “sufficient grounds” to institute inter partes review (“IPR”), that the court

 7   should compel such a rulemaking, and that the court should prohibit the PTO from instituting IPR

 8   until such regulation has issued. See US Inventor Inc. v. Hirshfeld, No. 2:21-cv-00047-JRG, slip op.

 9   4-5 (July 13, 2021), ECF No. 29. The decision dismissing that case for lack of standing does not aid

10   the Director here.

11           In its notice to this Court, the government notes (at 2) that the US Inventor court stated: “The

12   decision not to institute an [IPR] trial does not affect any substantive rights.” US Inventor, slip op. 7.

13   That has no bearing here because, critically, the court was addressing only the rights of patent

14   owners, not of IPR petitioners seeking to challenge a patent. See id. at 7-8. The question of whether

15   the denial of an IPR petition affects the petitioner’s rights was not present. As this Court recognized,

16   US Inventor and other proposed intervenors—now among the plaintiffs in US Inventor—“do not

17   have a significant protectable interest related to the Plaintiffs’ claims” here. Order Denying Motion

18   to Intervene and Motion for Entry of a Preliminary Injunction 9, ECF No. 101.

19           The US Inventor court also observed: “In general, as the Supreme Court and the Federal

20   Circuit have stated, patent challengers and patentees at the [Patent Trial and Appeal Board] have no

21   right either to institution or to denial of institution.” US Inventor, slip op. 7-8. But that, too, is

22   irrelevant here because Plaintiffs do not contend that they have a “right … to institution.” Rather,

23   Plaintiffs contend that the NHK-Fintiv rule unlawfully restricts or removes their opportunity to have a

24   patent canceled through the more efficient mechanism of IPR, and that their IPR petitions should be

25   considered without application of that rule. See Plaintiffs’ Memorandum in Opposition to

26   Defendant’s Motion to Dismiss the Amended Complaint (“MTD Opp.”) 9-10, ECF No. 92;

27   Plaintiffs’ Reply in Support of Their Motion for Summary Judgment (“MSJ Reply”) 14, ECF No. 96.

28           Finally, the US Inventor court reiterated the Supreme Court’s passing remark that the decision

     No. 20-cv-6128-EJD                            Plaintiffs’ Response to Defendant’s Notice of Supplemental Authority
                                                            1
           Case 5:20-cv-06128-EJD Document 123 Filed 07/19/21 Page 3 of 5



 1   to deny an IPR petition is “‘committed to the Patent Office’s discretion.’” US Inventor, slip op. 3, 8

 2   (quoting Cuozzo Speed Technologies, LLC v. Lee, 136 S. Ct. 2131, 2140 (2016)). But that reiteration

 3   does not give the Supreme Court’s remark relevance that it previously lacked. As Plaintiffs have

 4   explained, Plaintiffs do not challenge here any particular denial decision; they challenge a rule that

 5   the Director adopted to govern all cases. Moreover, the Supreme Court has made clear that whatever

 6   institution discretion the PTO has is bounded by the America Invents Act and the Administrative

 7   Procedure Act, and that the courts are available to decide claims that the PTO’s exercise of discretion

 8   exceeded those statutory boundaries. See MTD Opp. 20-25; MSJ Reply 4-5; Plaintiffs’ Motion for

 9   Summary Judgment 15-16, ECF No. 65. The court in US Inventor had no occasion to address that

10   issue, and nothing in its opinion suggests otherwise.

11

12   Dated: July 19, 2021                                    Respectfully submitted,

13                                                           By: /s/ Mark D. Selwyn
14
                                                             MARK D. SELWYN (CA SBN 244180)
15                                                           mark.selwyn@wilmerhale.com
                                                             WILMER CUTLER PICKERING
16                                                             HALE AND DORR LLP
                                                             2600 El Camino Real, Suite 400
17                                                           Palo Alto, California 94306
18                                                           Telephone: (650) 858-6000
                                                             Facsimile: (650) 858-6100
19
                                                             CATHERINE M.A. CARROLL (pro hac vice)
20                                                           DAVID M. LEHN (pro hac vice)
                                                             catherine.carroll@wilmerhale.com
21                                                           david.lehn@wilmerhale.com
22                                                           WILMER CUTLER PICKERING
                                                               HALE AND DORR LLP
23                                                           1875 Pennsylvania Avenue NW
                                                             Washington, DC 20006
24                                                           Telephone: (202) 663-6000
                                                             Facsimile: (202) 663-6363
25

26                                                           ALYSON ZUREICK (pro hac vice)
                                                             alyson.zureick@wilmerhale.com
27                                                           WILMER CUTLER PICKERING
                                                               HALE AND DORR LLP
28                                                           7 World Trade Center

     No. 20-cv-6128-EJD                          Plaintiffs’ Response to Defendant’s Notice of Supplemental Authority
                                                          2
           Case 5:20-cv-06128-EJD Document 123 Filed 07/19/21 Page 4 of 5



                                                  250 Greenwich Street
 1                                                New York, NY 10007
 2                                                Telephone: (212) 230-8800
                                                  Facsimile: (212) 230-8888
 3
                                                  Attorneys for Plaintiffs Apple Inc., Cisco
 4                                                Systems, Inc., and Intel Corporation
 5
                                                  DANIEL T. SHVODIAN (CA SBN 184576)
 6                                                DShvodian@perkinscoie.com
                                                  PERKINS COIE LLP
 7                                                3150 Porter Drive
                                                  Palo Alto, CA 94304
 8                                                Telephone: (650) 838-4300
                                                  Facsimile: (650) 737-5461
 9

10                                                THERESA NGUYEN (CA SBN 284581)
                                                  RNguyen@perkinscoie.com
11                                                PERKINS COIE LLP
                                                  1201 Third Avenue, Suite 4900
12                                                Seattle, WA 98101
                                                  Telephone: (206) 359-6068
13
                                                  Facsimile: (206) 359-9000
14
                                                  ANDREW T. DUFRESNE (pro hac vice)
15                                                ADufresne@perkinscoie.com
                                                  PERKINS COIE LLP
16                                                33 East Main Street, Suite 201
                                                  Madison, WI 53703
17                                                Telephone: (608) 663-7492
18                                                Facsimile: (608) 663-7499

19                                                Attorneys for Plaintiff Google LLC

20                                                JOHN B. SGANGA (CA SBN 116211)
                                                  CHRISTY G. LEA (CA SBN 212060)
21
                                                  John.Sganga@knobbe.com
22                                                Christy.Lea@knobbe.com
                                                  KNOBBE MARTENS OLSON & BEAR LLP
23                                                2040 Main Street, 14th Floor
                                                  Irvine, CA 92614
24                                                Telephone: (949) 760-0404
                                                  Facsimile: (949) 760-9502
25

26                                                Attorneys for Plaintiff Edwards Lifesciences
                                                  Corporation and Edwards Lifesciences LLC
27

28

     No. 20-cv-6128-EJD                 Plaintiffs’ Response to Defendant’s Notice of Supplemental Authority
                                                 3
           Case 5:20-cv-06128-EJD Document 123 Filed 07/19/21 Page 5 of 5



 1                                      ATTORNEY ATTESTATION

 2   I, Mark D. Selwyn, am the ECF User whose ID and password are being used to file this document. In
 3   compliance with N.D. Cal. Civil L.R. 5-1(i)(3), I hereby attest that concurrence in the filing of the
     document has been obtained from each of the other signatories.
 4
                                          By: /s/ Mark D. Selwyn
 5                                              Mark D. Selwyn
 6

 7
                                        CERTIFICATE OF SERVICE
 8

 9   I hereby certify that on July 19, 2021, I electronically filed the above document with the
     Clerk of the Court using CM/ECF which will send electronic notification of such filing to all
10   registered counsel.
                                            By: /s/ Mark D. Selwyn
11
                                                   Mark D. Selwyn
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     No. 20-cv-6128-EJD                         Plaintiffs’ Response to Defendant’s Notice of Supplemental Authority
                                                         4
